TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00113-CV



                                    Peter E. Pratt, Jr., Appellant

                                                   v.

                                 The State of Texas, et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GV-08-001748, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Peter E. Pratt, Jr., claiming to be acting in the capacity of a court-appointed receiver

in a post-judgment equitable receivership,1 filed a notice of appeal challenging a trial court order

granting an accounting. The appellate record must include the clerk’s record from the trial court.2

The clerk’s record in this cause was due in this Court on March 3, 2016, but no record was filed.3

We received notice from the Travis County district clerk’s office on March 7, 2016, that Pratt

has neither paid nor made arrangement for payment of the record.4 If the clerk’s record is not filed

because the appellant failed to pay, this Court may dismiss the appeal for want of prosecution.5

       1
           The record before us does not elaborate further regarding the subject of the receivership.
       2
           See Tex. R. App. P. 34.1, 34.5(a).
       3
           See id. R. 35.1(b).
       4
          Nor has Pratt preserved any claim that he is entitled to proceed without payment of costs.
See id. R. 20.1(2), 37.3(b).
       5
           See id. R. 37.3(b).
                 On March 9, 2016, we sent notice to Pratt that the clerk’s record was overdue and that

the appeal may be dismissed for want of prosecution if Pratt did not make arrangements for the

clerk’s record or submit a status report to this Court on or before March 21, 2016. To date, Pratt has

not responded in any way, and the clerk’s record has not been filed. Accordingly, we dismiss the

appeal for want of prosecution.6



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: May 26, 2016




       6
           See id. R. 37.3(b), 42.3(b), (c).

                                                   2